Name: Commission Regulation (EC) No 1373/1999 of 25 June 1999 amending Regulation (EC) No 2848/98 in the raw tobacco sector and fixing the guarantee threshold quantities which may be transferred to another group of varieties for the 1999 harvest
 Type: Regulation
 Subject Matter: consumption;  plant product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31999R1373Commission Regulation (EC) No 1373/1999 of 25 June 1999 amending Regulation (EC) No 2848/98 in the raw tobacco sector and fixing the guarantee threshold quantities which may be transferred to another group of varieties for the 1999 harvest Official Journal L 162 , 26/06/1999 P. 0047 - 0048COMMISSION REGULATION (EC) No 1373/1999of 25 June 1999amending Regulation (EC) No 2848/98 in the raw tobacco sector and fixing the guarantee threshold quantities which may be transferred to another group of varieties for the 1999 harvestTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 660/1999(2), and in particular Articles 7 and 9(4) thereof,(1) Whereas point C of Annex V to Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector(3), as last amended by Regulation (EC) No 731/1999(4), excludes from the variable premium batches sold for a price between the minimum price and the minimum price plus 40 % for each group of varieties grown by the producer group;(2) Whereas it has been brought to the attention of the Commission that there is tobacco of very low commercial value which will not be eligible for the variable part of the premium as laid down in point C of Annex V to Regulation (EC) No 2848/98; whereas, in view of this low commercial value, it should be possible to exclude other poor-quality categories of tobacco with a commercial price above the minimum price plus 40 % from entitlement to the variable premium; whereas the aforementioned point C of Annex V should be amended to allow each Member State, for the 1999 harvest, to raise the threshold at which tobacco is excluded from the variable premium in order better to meet the need to improve the quality of tobacco in each Member State;(3) Whereas Article 9 of Regulation (EEC) No 2075/92 introduced production quotas for the different groups of varieties of tobacco; whereas the individual quotas were divided between producers on the basis of the guarantee thresholds for 1999 fixed in Article 3 of Regulation (EC) No 660/1999; whereas pursuant to Article 9(4) of Regulation (EEC) No 2075/92 the Commission may authorise Member States to transfer parts of their guarantee threshold allocations to other variety groups; whereas these transfers do not give rise to additional costs to the EAGGF and do not involve any increase in Member States' overall guarantee threshold allocations;(4) Whereas this Regulation should apply before the deadline for the conclusion of cultivation contracts laid down in Article 55(3) of Regulation (EC) No 2848/98;(5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1For the 1999 harvest, in accordance with Article 22(4) of Regulation (EC) No 2848/98, Member States shall be authorised to transfer the guarantee threshold quantities laid down in the Annex to this Regulation from one group of varieties to another.Article 2The following sentence is added to point C of Annex V to Regulation (EC) No 2848/98: "However, for the 1999 harvest each Member State may, before 30 July, set a rate of more than 40 % to add to the minimum price."Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 83, 27.3.1999, p. 10.(3) OJ L 358, 31.12.1998, p. 17.(4) OJ L 93, 8.4.1999, p. 20.ANNEXGuarantee threshold quantities which each Member State is authorised to transfer from one group of varieties to another>TABLE>